Citation Nr: 0215837	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from April 1956 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in March 2002.  The veteran later withdrew 
this request in writing in May 2002.  Accordingly, his 
request for a hearing is found to be withdrawn and the Board 
will adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(e) (2002).


FINDINGS OF FACT

1.  The first medical evidence to establish a diagnosis of 
hepatitis C is dated in September 1999.

2.  Hepatitis C is not attributable to the veteran's period 
of military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during service.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from April 1956 to April 
1960.  His service medical records (SMRs) are of record and 
appear to be complete.  They cover a period from the time of 
his entrance physical examination in April 1956 to the time 
of his separation physical examination in April 1960.  There 
is no evidence of any treatment for any type of hepatitis.  
The veteran was treated for venereal disease in 1957 and a 
chancroid of the penis in 1958.  The SMRs also contained the 
veteran's military immunization record, which reflected 
vaccination against smallpox, typhoid, cholera and typhus.  
He was also immunized against polio and the flu.  

The veteran submitted his original claim for entitlement to 
service connection for disability compensation benefits, of 
any type, in September 1999.  He claimed that he contracted 
HCV in service as a result of injections he received in 
service.  The veteran included copies of treatment records 
from Saint Louis University Hospital dated in September 1999.  
The records pertained to treatment for unrelated medical 
problems; however, they did report a diagnosis of HCV based 
on laboratory studies.

The RO wrote to the veteran in November 1999 and informed him 
of the elements he needed to satisfy to submit a well-
grounded claim and to establish service connection.  He was 
informed that the RO would request any outstanding VA 
treatment records on his behalf.  He was further informed 
that he needed to provide evidence from his private doctor or 
other sources of treatment in keeping with the status of the 
law at that time.  The veteran was requested to respond 
within 30 days.

The veteran did not respond to the RO's letter and his claim 
was denied as not well grounded in December 1999.  The basis 
for the denial was that there was no evidence to show that 
the veteran's diagnosis of HCV was related to service.

The veteran submitted a statement, transmitting a VA 
outpatient treatment record, in May 2000.  He said that the 
treatment record was submitted in support of his contention 
that his HCV was contracted in service.  He again reported 
his assertion that his HCV resulted from the use of the same 
needle to administer multiple vaccinations in service.

The VA record was a gastroenterology clinical note, dated 
February 28, 2000.  The entry noted that the veteran was in 
the clinic for a follow-up to a liver biopsy.  The results of 
the biopsy showed grade IV hepatitis and cirrhosis.  The 
examiner reported that the veteran said he was not a drinker 
and had been a light social drinker in the past.  The 
examiner further related several possible risk activities and 
said that there was no obvious source of HCV infection.  It 
was noted that the veteran expressed concern that he became 
infected in service from vaccinations.  The examiner's 
impression was that the veteran's acquiring HCV in service 
could not be ruled out.  

The RO wrote to the veteran in June 2000 and asked him to 
identify any additional sources of treatment.  He was 
informed that if his treatment was at a VA facility he should 
advise the RO and the appropriate records would be requested.  

Associated with the claims folder are VA treatment records 
for the period from January 2000 to July 2000.  The records 
primarily relate to treatment and evaluation of medical 
problems unrelated to the issue on appeal.  The records do 
show that the veteran underwent a liver biopsy on February 
16, 2000.  The February 17, 2000, pathology report confirmed 
a diagnosis of HCV and cirrhosis.  The treatment records 
contained no opinion as to the etiology of the veteran's HCV 
infection.  The records did contain a copy of the February 
2000 outpatient record that was previously submitted by the 
veteran where the examiner said that infection in service 
could not be ruled out.

The RO wrote to the veteran in September 2000 and informed 
him that they had attempted to obtain his SMRs from the 
National Personnel Records Center (NPRC) but had not received 
a response to the request.  The veteran was requested to 
provide any copies of additional SMRs he may have in his 
possession.

The veteran responded in October 2000.  He said that he 
contacted the NPRC and was told initially that the RO had his 
records.  He said he then received copies of several records 
in the mail - shot records and dental records.  He again 
contacted the NPRC and requested a complete copy of his SMRs.  
He said he was told about a fire at the NPRC.  He provided a 
duplicate copy of the February 28, 2000, VA clinical entry.

Associated with the claims folder is a copy of the RO's 
request to the NPRC for the veteran's SMRs.  The reply from 
the NPRC is that the records were mailed and the response is 
dated October 17, 2000.  There is a stamped annotation on the 
request that indicates the records were received at the RO on 
October 20, 2000.  The RO then provided the veteran with a 
copy of his SMRs that same month.

The veteran was afforded a VA examination in January 2001.  
The veteran related a history of receiving multiple shots in 
service.  He said that the same needle was used for everyone 
until it became dull.  He also said that he was never sick 
until September 1999 at which time he experienced severe pain 
in his right side.  He was later hospitalized, as reflected 
in the private records noted above.  He was told that he had 
HCV at that time.  A VA liver biopsy later confirmed the 
diagnosis.  The veteran denied a history of blood 
transfusions, intravenous drug abuse, or any other typical 
risk factor associated with HCV infection.  The examiner 
concluded that there was nothing in the claims folder to 
relate the veteran's HCV to service.

The veteran's claim was again denied in March 2001.  He was 
informed of the denial in May 2001.  He submitted a statement 
in August 2001 wherein he argued that there was no way for 
HCV to be identified in service because there was no test 
available and that the disease could lie dormant for years.

The RO contacted the veteran in December 2001 and informed 
him of his option to utilize the decision review officer 
(DRO) process in an attempt to resolve any disagreement over 
his claim.  The veteran elected to have a DRO review of his 
case in January 2002.

The DRO issued a rating decision in January 2002 that 
continued the denial of the veteran's claim.  The veteran was 
issued a statement of the case that same month.

The veteran submitted a copy of a VA outpatient treatment 
entry dated August 21, 2001.  The entry noted that the 
veteran was upset with the denial of his claim for service 
connection for HCV.  The entry cited to a "report" that 
said that the veteran developed HCV in 1999.  The entry 
further indicated that it was very unlikely that the veteran 
developed HCV in 1999 although that is when the infection was 
detected.  It was noted that there was no test for HCV in 
1960 so there was no way to determine whether the veteran had 
HCV in 1960.

The veteran submitted his substantive appeal in March 2002.  
He said that he felt that his SMRs were incomplete but only 
as they related to a claimed leg problem.  He again contended 
that his HCV was due to shots he received in service.  

Finally, the veteran submitted a statement in May 2002 
wherein he withdrew a previously made request for a Travel 
Board hearing.  He also stated that he had provided VA with 
all of the evidence he had to support his claim.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2001) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition for which, under case law of 
the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to the in-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the veteran's SMRs are negative for any 
complaints of liver problems or diagnosis of any form of 
hepatitis.  While it is true that a test for HCV was not 
available at that time, there are no contemporaneous records 
to show any liver-related problems while the veteran was in 
service.  His April 1960 discharge examination was negative 
as well.  The first medical evidence of a diagnosis of HCV is 
contained in the private records submitted by the veteran for 
treatment provided in September 1999.  Those records 
contained no opinion as to the etiology of the veteran's HCV.  
Further, the veteran has not provided any evidence to show 
any earlier date of onset or treatment for liver-related 
complaints.

The veteran's VA clinician has opined that he could not rule 
out that the veteran developed HCV in service and that there 
was no way to determine if he had HCV in 1960.  This evidence 
is significant for what it does not show.  The clinician did 
not present any opinion as to the medical probabilities that 
the veteran became infected with HCV in service.  On that 
point, a more definitive opinion was obtained.  A VA examiner 
reviewed the veteran's records and history and stated that 
there was no basis to link the veteran's HCV to service.  The 
Board concludes that this latter opinion on medical nexus 
stands uncontradicted by the evidence.  Additionally, it is 
supported by the lack of evidence showing any problems to 
which HCV might be attributed before about 1999.  
Consequently, the Board gives significant weight to the 
medical conclusion that there is no basis for linking HCV to 
the veteran's military service.  The preponderance of the 
evidence is therefore against the claim of service 
connection.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding his symptoms, or even his contentions as 
to the etiology of his condition.  However, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus to service, only a qualified individual can 
provide that evidence.  As a layperson, the veteran is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, there is no 
basis to establish service connection for HCV.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for hepatitis C.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).  The Board notes 
that 38 C.F.R. § 3.102 was amended in August 2001, effective 
as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In finding that a grant of benefits is not warranted, the 
Board has considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 
Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
law is applicable to the veteran's claim.  See 38 U.S.C.A. 
§ 5107 note (West Supp. 2002).  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in 
this case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 and newly published 
38 C.F.R. § 3.159(b)(2), the Secretary has a duty to notify a 
claimant if his application for benefits is incomplete.  The 
notice must inform the applicant of any information necessary 
to complete the application.  In this case, the application 
is complete.  There is no outstanding information required, 
such as proof of service, type of benefit sought, or status 
of the claimant, to complete the application.  The veteran 
has submitted proof of his active service.  He has identified 
the benefit sought in his claim.  Substantiation of a claim 
does not mean sufficient evidence to prevail, rather it means 
providing enough evidence so that action on a claim can 
proceed.  See 66 Fed. Reg. 45,630 (Listing the definition of 
a substantially complete application under 38 C.F.R. 
§ 3.159(a)(3)).

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of what information and 
evidence is to be provided by the claimant and what is to be 
provided by the Secretary.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

In this case, the veteran was contacted in November 1999 and 
informed of the elements needed to establish service 
connection.  He was advised of the evidence he needed to 
submit.  He was also advised that the RO would obtain any VA 
medical evidence identified by the veteran.  He did not 
respond to the letter and his claim was denied in December 
1999.

The veteran then submitted a VA outpatient treatment entry, 
which indicated the availability of additional evidence.  The 
RO contacted him in June 2000 and advised him to provide any 
evidence he had to support his claim and to identify any VA 
facility(ies) where he had received treatment so that records 
could be obtained by the RO.

The RO also kept the veteran informed as to the efforts to 
obtain his SMRs from the NPRC.  Copies of the SMRs were then 
provided to the veteran upon their receipt at the RO.

The veteran was afforded the opportunity to participate in 
the DRO process and elected to do so.  The DRO reviewed the 
case and issued a separate rating decision in January 2002 
that provided a comprehensive review of the claim and the 
basis for the denial of the claim.

The veteran was provided a statement of the case (SOC) in 
January 2002 which addressed the entire development of his 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  A supplemental SOC was also issued 
in January 2002.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He has been provided 
assistance in obtaining the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45,630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the veteran.  The veteran submitted private 
treatment records with his original claim in September 1999.  
Extensive VA treatment records were obtained and associated 
with the claims folder.  The veteran's SMRs were obtained and 
copies were provided to the veteran.  He was afforded a VA 
examination.  The veteran also originally elected to have a 
Travel Board hearing but later withdrew his request.  
Finally, the veteran submitted a statement in May 2002 
wherein he said that he had provided all of the evidence he 
had to support his case.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the spirit and the intent of the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to service connection for hepatitis C is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

